Citation Nr: 1625311	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder without psychotic features, effective April 18, 2005.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to March 22, 2014.

3.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Regional Office (RO) in Louisville, Kentucky, that granted service connection for PTSD and assigned a 50 percent rating, effective April 18, 2005.  In March 2009, the Veteran timely appealed this rating.  In May 2009, the RO continued the 50 percent rating.  The Veteran timely submitted a notice of disagreement in September 2009.  The statement of the case (SOC) was issued in February 2010 and the Veteran's VA Form 9 was received in March 2010.

The Board previously considered this appeal in September 2013, and remanded this issue for further development.  After that development was completed, the case returned to the Board for further appellate review.

In February 2015, the RO granted entitlement to a total disability rating based on individual unemployability based on service-connected disabilities, effective March 22, 2014.  As discussed in more detail below, in claims for increased ratings, the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the medical evidence and the Veteran's statements, the Board finds TDIU is implicated here, in his appeal for a higher rating since 2005.  There is sufficient evidence to grant TDIU as of March 17, 2010; however, the question of whether TDIU was warranted prior to that date is the subject of the REMAND below. 


FINDINGS OF FACT

1.  For the period from April 18, 2005, until September 13, 2012, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in judgment, thinking, family relations, work, and mood due to such symptoms as chronic sleep disturbances, suicidal ideation, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and inability to establish and maintain effective work and social relationships.

2.  Since September 14, 2012, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  Since March 17, 2010, the Veteran has been unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.

4.  The Veteran is not entitled to SMC (housebound rate) because he does not have at least one total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent from April 18, 2005, until September 13, 2012, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 50 percent since September 14, 2012, for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a total disability rating based on individual unemployability were met as of March 17, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2015).

4.  The criteria for special monthly compensation based on one service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more (housebound rate) have not been met.  38 U.S.C.A. § 1114(s), 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Initial Staged Ratings for PTSD

The Veteran's appeal for a higher initial rating for PTSD stems from the initial grant of service connection and assignment of a 50 percent rating, effective April 18, 2005.  In March 2009, the Veteran timely appealed this rating.  In May 2009, the RO continued the 50 percent rating.  The Veteran timely submitted a notice of disagreement in September 2009.  The statement of the case (SOC) was issued in February 2010 and the Veteran's VA Form 9 was received in March 2010.  The Board previously considered this appeal in September 2013, and remanded this issue for further development.  After that development was completed, the case returned to the Board for further appellate review.  Subsequently, the RO issued a supplemental SOC in October 2013 and denied an initial rating in excess of 50 percent for this disability.  In February 2015, the RO granted entitlement to a total disability rating based on individual unemployability based on service-connected disabilities, effective March 22, 2014.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one General Rating Formula for Mental Disorders.  
38 U.S.C. §§ 501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scale scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

For the period from April 18, 2005, until September 13, 2012, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 70 percent rating, but not higher.  The evidence of record reflects that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in judgment, thinking, family relations, work, and mood due to such symptoms as chronic sleep disturbances, suicidal ideation, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and inability to establish and maintain effective work and social relationships.

VA treatment records from January 2005 document the Veteran's PTSD symptoms as the following: mood swings with mean behavior, depression, and passive suicidal thoughts without intent or plan.  The Veteran's wife reported to the treating psychiatrist that the Veteran's mood had worsened since his surgery for an aneurism approximately 6 to 7 years ago.  The psychiatrist noted that the Veteran still worked for himself as a welder and that he would take breaks if he did not feel well.  He would work anywhere from 3 to 8 hours a day.  It was noted that his concentration was poor and that he was not as efficient with his work since the surgery.  He was assigned a GAF score of 50.

The Veteran received a VA examination in March 2008.  He reported having a fair mood and was sleeping well.  Some irritability was noted by the examiner.  The Veteran stated he sat around his house most of the time and did little useful work.  His PTSD symptoms were noted to include the following: recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response.  These disturbances were noted to cause clinically significant distress and impairment in social, occupational or other important areas of functioning.  

The March 2008 VA examiner diagnosed chronic PTSD with depression and found that these diagnoses are intertwined and inseparable.  A GAF score of 55 was assigned at this time.  The examiner noted that symptoms of PTSD and depression significantly impaired the Veteran's ability to earn a living and provide appropriate role modeling and care for his children.  He further stated, "Were it not for a long suffering wife, [the Veteran] would have been divorced long ago.  He lived a solitary life and was difficult to be around.  He is currently working only in a limited way."  The examiner also stated, "[The Veteran] is unable to modulate his emotions and reactions in the workplace and is not able to concentrate on work consistently.  He would not be able to work with direct supervision.  At present, he has a relatively poor quality of life."  As a result of these symptoms, the examiner stated that the Veteran's son has taken over his welding business.  He stated that the Veteran had total occupational and social impairment due to PTSD symptoms.  He explained that the Veteran is unable to maintain consistent work attendance.  He also reported that the Veteran is unable to maintain minimally acceptable levels of rate and pace in the work place, or exhibit tolerance of others.  

He received another VA examination in April 2009.  The examiner noted that the Veteran continued to receive treatment for PTSD and major depressive disorder.  According to the examiner, the Veteran's "self-report of symptoms [suggested] that treatment [had] been helpful in reducing and stabilizing depressive symptoms, though other symptom complaints [remained]."  The Veteran endorsed current symptoms to be "about like they were before."  He indicated feelings of irritability and becoming upset "a little easier now than [he] did before."  He stated, "It's hard with the kind of work I do...for the public...I'm just having a hard time.  I have a hard time concentrating on what I'm doing."  He reported having close relationships with his wife of 44 years and his five adult-aged children.  However, he reported no close interpersonal relationships outside of his family.  The examiner noted that the Veteran had slight tearfulness at a couple points in the interview and also some fidgeting with papers, which suggested "some mild anxiety."  His speech was noted to be impoverished, his attitude was cooperative, his affect was blunted, and his appearance was "casually dressed."  His thought content included periodic, vague suicidal ideation and poverty of thought.  He also reported chronic sleep disturbances and hypervigilant behavior.  He did not report episodes of violence and his impulse control was noted to be "fair."  

The April 2009 VA examiner found that the Veteran had the ability to maintain minimum personal hygiene.  His remote and recent memory was noted to be "mildly impaired," but his immediate memory was "normal."  The Veteran endorsed intrusive memories of Vietnam, indicating that he thinks about how easily he could have been killed.  He indicated that he thinks about it every few days.  He reported nightmares about Vietnam (mortar attacks and firefights) and noted that he wakes feeling like it was yesterday.  He estimated having nightmares variably every 2-3 weeks, but denied flashbacks.  He denied becoming "upset," but acknowledged that he can get uncomfortable if things remind him about Vietnam.  He indicated that he avoids long discussions about Vietnam.  His discussion indicated loss of interest or pleasure in activities and that he has a very limited range of activities.  He indicated that he does not know why, but acknowledged that he feels uncomfortable when associating with people outside of his family.  He described chronic sleep problems and he acknowledged problems with anger/irritability/getting "upset" easily.  He discussed concentration and memory problems, though the examiner commented that these may be secondary to medical issues.  He also described hypervigilance at night, waking to noises and looking outdoors in response.  He estimated this happens every night or two.  He described getting nervous in crowded places and avoiding them, though he could not explain why.  He also described being easily startled by noises.  He indicated that his symptoms have been constant since he came home from Vietnam and he has not had any periods of remission.  

The April 2009 VA examiner noted that the Veteran's problems related to occupational functioning included decreased concentration, increased absenteeism, and poor social interaction.  The examiner opined that the Veteran does not have total occupational and social impairment due to PTSD signs and symptoms, but that his PTSD does result in deficiencies in judgment, thinking, family relations, work, mood or school.  Examples of these deficiencies were noted to include episodes of anger/verbal hostilities with customers, significant problems with concentration and memory impairment, inability to fulfill normative role demands in his family setting, inability to manage routine stressors at work, inability to maintain acceptable level of efficiency at work, excessive time lost from work due to his poorly managed distress, problematic anger issues with customers, and an inability to function at work due to frequency of becoming "upset" at work and retreating to his home.  The examiner continued the diagnoses for PTSD and major depressive disorder.  A GAF score of 65 was assigned, which was noted to be consistent with the Veteran's GAF score that was assigned during his most recent appointment with his mental health provider.

VA treatment records from November 2009 show that the Veteran described his mood as "pretty good" and his affect was noted to be blunted and neutral.  His thought content was reportedly negative for suicidal or homicidal ideation.  His thought process was coherent, logical and goal-directed.  He was assigned a GAF score of 68 at this time.  

In September 2009, VA received statements in support of the Veteran's claim that were written by his friends and family.  These statements described the Veteran's symptoms to include depression, inability to maintain effective work and social relationships, outbursts of anger, irritability, reclusiveness, and disturbances in motivation and mood.  The Board finds that these statements are probative to the extent that they are reporting the effects of the Veteran's current PTSD symptoms based on their personal interactions with him.  See Layno v. Brown, 6 Vet. App. 465 (1994).

On VA examination in June 2010, the Veteran endorsed ongoing problems with his mental health symptoms.  He stated that he "completely quit his job since January this year."  The Veteran told the examiner that he "felt the need to quit as his physical problems worsened.  He was afraid of getting hurt on the job."  The Veteran expressed suicidal thoughts "once or twice" in the last year, but without intent.  He continued to have chronic sleep problems, nightmares, and irritability related to combat.  The examiner summarized the Veteran's psychiatric symptoms to be essentially the same as those described at his initial VA examination in 2008, except for increased depression due to "total loss of his work abilities 6 months ago because of physical problems."

The June 2010 VA examiner opined that the Veteran does not have total occupational and social impairment due to PTSD signs and symptoms, but that his PTSD does result in deficiencies in judgment, thinking, family relations, work, and mood.  Examples of these deficiencies were noted to include inability to tolerate others, continued episodes of getting upset with his own family over minor things, poor concentration and memory problems, argues easily with family members and has strained relationships at different times, quit work due to physical demands and becoming upset often, poor mood related to sleep difficulties and physical health decline.  The examiner continued the diagnoses for PTSD and major depressive disorder.  A GAF score of 60 was assigned.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 70 percent disability rating.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD with depression was manifested by total occupational and social impairment.  The examiners did not find the Veteran's symptoms to interfere with his routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiners in a clear, coherent manner.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiners of record during this time had found him able to maintain his personal hygiene, finances, and household without assistance.  Even though the March 2008 VA examiner opined that the Veteran had total occupational and social impairment, the evidence of record for the entirety of this first staged period more closely approximates the criteria used to warrant a 70 percent rating.

Furthermore, the Veteran's symptoms (e.g. chronic sleep disturbances, suicidal ideation, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and inability to establish and maintain effective work and social relationships) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.

For the period since September 14, 2012, the Board finds that the Veteran's PTSD symptoms meet or more nearly approximate the criteria for a 50 percent rating, but not higher.  The evidence of record reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran received another VA examination on September 14, 2012.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's psychiatric symptoms were noted to include the following: depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner found that the Veteran continued to be able to manage his financial affairs.  She stated, "With general improvement in his PTSD with current [medications] it would have a mild impact on his ability to related [sic] adequately and sustain effective task performance."  The examiner continued the diagnoses for PTSD and major depressive disorder.  A GAF score of 65 was assigned at this time.

On VA examination in October 2013, the examiner continued the Veteran's diagnoses and assigned a GAF score between 60-65 due to the Veteran's current experience of "mild to moderate range symptoms of PTSD and depression."  The examiner opined, "The Veteran experiences reduced reliability and productivity as a result of these disorders combined."  She reasoned, "While the Veteran believes that he is worse off, this is subjective, and there is not much change since the last examination with regard to mental health that would result in the next higher level of impairment as he does not have deficiencies in most areas of his life."  She also noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's psychiatric symptoms were noted to include the following: depressed mood, anxiety, chronic sleep impairment, and disturbances in motivation and mood.  He was found competent to manage his own financial affairs.  The examiner noted that the Veteran's appearance and hygiene were adequate and his mood was mildly dysphoric with congruent affect.  He was pleasant and cooperative during the examination and he denied any current suicidal or homicidal ideation at this time.  His thought processes were linear and there was no evidence of a thought disorder.  His attention and concentration appeared intact.

The Veteran received another VA examination in January 2015.  He reported no significant changes in his functioning since his previous VA examination.  The examiner continued the diagnoses for PTSD and unspecified depressive disorder using the DSM-5 criteria.  The examiner stated, "Collectively, these disorders (PTSD and Unspecified Depressive Disorder) continue to result in a moderate degree of impairment."  He noted that the Veteran's "concerns about his medical and financial problems continue to result in a depressed mood that is beyond what would be accounted for by his service connected PTSD."  He reported that the Veteran has occupational and social impairment with reduced reliability and productivity due to the following PTSD symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances in motivation and mood.  The examiner opined that the Veteran's psychiatric symptoms "collectively would have a moderate impact on his ability to perform in physical and/or sedentary employment settings due to his depression, anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood."

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 50 percent disability rating.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiners did not find the Veteran's symptoms to interfere with his routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiners in a clear, coherent manner.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiners of record during this time had found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the Veteran's symptoms (e.g. chronic sleep disturbances, irritability, panic attacks, poor concentration, outbursts of anger, exaggerated hyperstartle, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, but no higher, for the period since September 14, 2012.  

TDIU Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more with sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Alternatively, where the combined rating percentage requirements are not met, entitlement to this benefit may nonetheless be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

By way of history, the February 2015 rating decision granted TDIU based on all of the Veteran's service-connected disabilities, effective March 22, 2014.  However, based on the medical evidence and the Veteran's statements, a claim for TDIU was implicated as part of the claim for an increase.

At this time, the Board is only considering the question of TDIU from March 17, 2010.  At that time, the Veteran was awarded service connection for diabetes at 20 percent and for peripheral neuropathy of all four extremities at 10 percent each.  With the grant herein, as of March 17, 2010, the Veteran's PTSD will be evaluated at 70 percent.  Even with continuing the 50 percent rating from September 14, 2012, the additional disabilities still result in a combined rating of 80 percent.  Therefore, since March 17, 2010, the Veteran meets the schedular requirements for an award of TDIU under 4.16(a).  

The Veteran is also service-connected for small B cell lymphoma and received a 100 percent rating from December 3, 2013, until March 21, 2014, and received a noncompensable rating thereafter.  Therefore, he has already been compensated at a 100 percent rate from December 3, 2013, to the present. 

Currently, the evidence of record includes VA examination medical opinions that describe the functional impact of the Veteran's service-connected disabilities on his employment.  The medical evidence of record reveals that the Veteran has multiple service-connected disabilities including, but not limited to, PTSD with depression, diabetes, peripheral neuropathy of all four extremities and small B cell lymphoma.  

His prior work experience includes approximately 40 years as a self-employed welder.  On VA examination in June 2010, the examiner stated that the Veteran's diabetes and peripheral neuropathy for all four extremities would only have a minimal negative effect on his physical or sedentary employment.  The examiner also noted that the Veteran retired from work six months prior and had some increased depression since that time, but that there were no changes in his PTSD symptoms that would make him unemployable.  The May 2011 VA examiner noted that the Veteran stated that he was only able to work for three months over the past year due to his peripheral neuropathy symptoms in his hands and feet.  The examiner reported that these symptoms affected his occupation due to increased tardiness and absenteeism, difficulty standing, difficulty with manual tasks required of a welder, and decreased sensation in hands and feet that leads to difficulty holding and handling equipment.  The June 2012 VA examiner commented that the Veteran's peripheral neuropathy of the bilateral lower extremities would have a moderate to severe impact on his ability to perform physical employment due to the numbness, tingling, and burning sensations.  On VA examination in January 2015, the examiner stated that there would be a mild to moderate impact on sedentary and physical employment related to the Veteran's peripheral neuropathy due to his reported symptoms of numbness, tingling, and pain.  She also stated that he could be considered a potential fall risk due to his balance problems and not being able to feel his feet when he walks.  There are no VA examination opinions as to the collective impact of all of the Veteran's service-connected disabilities.  

After thorough review, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran's service-connected disabilities are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background.  There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  For example, further opinion could be sought as to the collective impact of all of the service-connected disabilities.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

In this case, the Veteran has multiple service connected disabilities that pose limitations in driving, lifting, standing, walking, bending, climbing, stooping, kneeling, crouching, and carrying.  Additionally, due to fatigue, dyspnea and daytime somnolence, extra time would be required for nearly all other tasks.  The examiners have consistently found that physical work would be very limited or completely precluded.  While sedentary work could be possible, the question is not whether any person with similar disabilities could secure and follow gainful employment, but rather, whether this particular veteran including consideration of his education and work history, could secure and follow gainful employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty, 6 Vet. App. at 537.  Here, the Veteran has been self-employed as a welder for over 40 years, which mainly consists of physical employment.  While some veterans with similar disabilities may be able to obtain employment given their education and work history, there is no clear evidence from the file that this particular Veteran could secure and follow gainful employment.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).

SMC Consideration

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350...)."  38 C.F.R. § 3.155(d)(2) (2015) (applicable to claims filed on and after March 24, 2015).  

As a result of this decision, the Veteran will be evaluated at 70 percent rating for PTSD from April 18, 2005, until September 13, 2012, and a 50 percent rating thereafter, a 20 percent rating for diabetes since March 17, 2010, a 10 percent rating for peripheral neuropathy of all four extremities since March 17, 2010, and a staged 100 percent rating for small B cell lymphoma from December 3, 2013, until March 21, 2014, and a zero percent rating thereafter.  He will also now be granted TDIU, effective March 17, 2010.    

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).

In Bradley, the veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC  benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the February 2015 rating decision that granted TDIU reflects that the benefit was granted based upon all of the Veteran's service-connected disabilities.  Moreover, the grant by the Board of TDIU effective March 17, 2010, is also based upon all of the Veteran's service-connected disabilities.  The VA examinations of record show that TDIU is not based solely on PTSD as the examiners have commented that the Veteran's physical health disabilities have greatly affected his employment situation.  

In light of the above, the Board finds the PTSD ratings alone do not support the TDIU.  As such, the Veteran does not have a single disability rated at 100 percent with additional disabilities rated at 60 percent or more involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  

The grant of TDIU based on a single disability can satisfy the "single disability rated at 100 percent" requirement under the SMC  rate for "total plus 60 percent" or the "housebound" rate of SMC.  A veteran is entitled to SMC when the veteran has "a service-connected disability rated as total" and a separate disability or disabilities rated at 60 percent or higher.  38 U.S.C. § 1114(s).  Therefore, because the grant of TDIU was not based on PTSD alone, the Veteran is not entitled to SMC at the "housebound" rate under 38 U.S.C.A. § 1114(s).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in March 2008, April 2009, June 2010, September 2012, October 2013, and January 2015.  During those examinations, the VA examiners conducted examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2013.  The Board instructed the AOJ to request an updated VA examination and then to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial staged rating of 70 percent for PTSD and major depressive disorder without psychotic features, effective April 18, 2005, until September 13, 2012, is granted.

An initial staged rating in excess of 50 percent for PTSD and major depressive disorder without psychotic features, since September 14, 2012, is denied.

TDIU is granted for the period from March 17, 2010.

Entitlement to SMC is denied.


REMAND

For the period of April 18, 2005, until March 17, 2010, the Veteran had one service-connected disability now rated at 70 percent - PTSD.  As discussed in detail above, the evidence of record - especially the VA examinations during this time period - showed that the Veteran's psychiatric symptoms severely affected his ability to maintain substantially gainful employment.  However, he was employed.  He clearly stated to the VA examiner in June 2010 that he had stopped working earlier that year.  The evidence prior to 2010 indicated that although he was working as a welder, it was not necessarily full time.  See VA treatment records dated in 2005 (working 3-8 hours per day); March 2008 VA examination (working in a limited way); April 2009 VA examination (excessive time lost from work and inability to function at work due to getting upset and retreating to home).  TDIU can be granted prior to March 17, 2010, if the Veteran's income was marginal.  There is insufficient evidence at this time to answer this question.  

Therefore, the question of whether TDIU is warranted prior to March 17, 2010, is remanded for the following:

1. Ask the Veteran to submit income information for
the years 2005 through 2009.  Advise him he can submit
any other evidence that addresses the question of his ability to maintain gainful employment during this time period.

2. Then, adjudicate the question of whether TDIU is warranted prior to March 17, 2010.  If the decision remains adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


